Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 11, 12, 13, 18-24, and 26 is/are rejected under 35 U.S.C 102(a)(1) as being anticipated by Hancock (GB 2,486,343 A).
Regarding claim 1, Hancock teaches an electrosurgical apparatus comprising: an electrosurgical generator (Fig. 1; 100, 102, 104) arranged to generate radiofrequency (RF) electromagnetic energy (Pg. 30, Line 18) and a microwave electromagnetic energy (Pg. 30, Line 19) ; a bipolar electrosurgical instrument having a distal tip assembly (Fig. 1; 118; Pg. 32, Line(s) 29-33) for delivering RF electromagnetic energy and microwave electromagnetic energy (Pg. 32, Line(s) 29-33) into biological tissue (Pg. 30, Line(s) 1-5) ; and a feed cable (Fig. 1; 116; Pg. 32, Line(s) 29-33) connected to deliver the RF electromagnetic energy and the microwave electromagnetic energy (Pg. 32, Line(s) 29-33) from the electrosurgical generator to the bipolar electrosurgical instrument (Pg. 32, Line(s) 29-33) , wherein the electrosurgical generator is arranged to detect a voltage and a current associated with the delivered RF 
Regarding claim 2, Hancock teaches the predetermined duration threshold is equal to or less than 1 second (Pg. 26, Line(s) 21-22). 
Regarding claim 5, Hancock teaches the generator being arranged to deliver the RF electromagnetic energy as a continuous wave signal in the first portion (Pg. 6, Line(s) 21-24). 
Regarding claim 6, Hancock teaches the continuous wave signal of RF electromagnetic energy having a RMS voltage in the range 90-120V (Pg. 6, Line(s) 21-24). 
Regarding claim 7, Hancock teaches the generator being arranged to prevent delivery of microwave electromagnetic energy in the first portion (Pg. 26, Line(s) 1-2). 
Regarding claim 8, Hancock teaches the generator being arranged to deliver the microwave energy as a continuous wave in the second portion (Pg. 6, Line(s) 21-24). 
Regarding claim 9, Hancock teaches the generator being arranged to determine an impedance value from detected voltages and currents associated with each of the plurality of RF pulses delivered during the second portion (Pg. 37, Line(s) 3-6). 
Regarding claim 11, Hancock teaches the generator being arranged to supply the plurality of RF pulses concurrently with the microwave electromagnetic energy (Pg. 26, Line(s) 3-5).
Regarding claim 12, Hancock teaches the generator being arranged to supply the plurality of RF pulses in a periodic manner (Pg. 6, Line(s) 21-27).
Regarding claim 13, Hancock teaches each of the plurality of RF pulses being arranged to have a negligible thermal effect on the biological tissue (Pg. 6, Line(s) 13-16). 
Regarding claim 18, Hancock teaches the generator comprising a display arranged to show any one or more of: the impedance determined from the detected voltage and current; a selected power for the microwave electromagnetic energy; an amount of energy delivered from the bipolar electrosurgical instrument; information indicative of a state of tissue at the distal end assembly (Pg. 32, Line(s) 20-26).
Regarding claim 19, the distal tip assembly comprises a first electrode and a second electrode separated by a dielectric material (Pg. 42, Line 39- Pg. 43, Line 6).
Regarding claim 20, Hancock teaches the first and second conductive elements being arranged to act: as active and return electrodes to conduct the RF electromagnetic energy through biological tissue located adjacent the distal end assembly, and as a near field antenna to radiate the microwave electromagnetic energy into biological tissue (Pg. 42, Line 39- Pg. 43, Line 6).
Regarding claim 21, Hancock teaches the apparatus comprising a surgical scoping device having an instrument cord for insertion into a patient’s body to reach a treatment site, the instrument cord having an instrument channel running there through, wherein the bipolar electrosurgical instrument and feed cable are dimensioned to fit within the instrument channel to deliver the RF electromagnetic energy and the microwave electromagnetic energy to the treatment site (Pg. 29, Line(s) 29-34).
Regarding claim 22, Hancock teaches the maximum available power of microwave electromagnetic energy at the distal end of the instrument channel being equal to or less than 40W (Pg. 6, Line(s) 2-4 & Pg. 42, Line(s) 17-24).
Regarding claim 23, Hancock teaches a method of delivering RF electromagnetic energy (Pg. 30, Line 18) and microwave electromagnetic energy (Pg. 30, Line 19) from an electrosurgical generator (Fig. 1; 100, 102, 104) to a bipolar electrosurgical instrument that has a distal tip (Fig. 1; 118; Pg. 32, Line(s) 29-33) assembly for delivering RF electromagnetic energy and microwave electromagnetic energy into biological tissue (Pg. 30, Line(s) 1-5), the method comprising operating the generator to deliver the RF electromagnetic energy and the microwave electromagnetic energy (Pg. 31, Line 40- Pg. 32, Line 6) in a composite waveform for promoting hemostasis in biological tissue, the composite waveform comprising: a first portion comprising primarily RF electromagnetic energy (Pg. 26, Line 1-2), and a second portion following the first portion, the second portion comprising primarily microwave electromagnetic energy (Pg. 26, Line(s) 3), wherein the second portion further comprises a plurality of RF pulses (Pg. 26, Line(s) 4-5), wherein the first portion transitions to the second portion when either: a duration of the first portion meets or exceeds a predetermined duration threshold (Pg. 26, Line(s) 21-22), or an impedance determined by the generator during the first portion meets or exceeds a predetermined impedance threshold.
Regarding claim 24, Hancock teaches determining the impedance from a detected voltage and current of the RF electromagnetic energy (Pg. 37, Line(s) 3-6).
Regarding claim 26, Hancock teaches determining an impedance value from detected voltages and currents associated with each of the plurality of RF pulses delivered during the second portion (Pg. 37, Line(s) 3-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 14, 17, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (GB 2,486,343 A) in view of Patton (U.S. 2003/0158551 A1).
Regarding claim 3, Hancock teaches the apparatus as substantially claimed in claim 1, however fails to disclose the electrosurgical generator being arranged to determine an initial impedance from the detected voltage and current associated with the RF electromagnetic energy delivered at the beginning of the first portion, and wherein the predetermined impedance threshold is a preset portion of the initial impedance. Patton discloses an analogous electrosurgical generator and teaches the benefits of being arranged to determine an initial impedance from the detected voltage and current associated with the RF electromagnetic energy delivered at the beginning of the first portion, and wherein the predetermined impedance threshold is a preset portion of the initial impedance (Para. [0020]- [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Hancock to incorporate the teachings of Patton as Hancock teaches the generator determining an impedance from the detected voltage and current, it would therefore have been obvious to measure this impedance from the beginning of the first portion, that is the RF EM energy delivery portion, in order to better understand the parameters of the environment being ablated to increase the safety of the procedure.
Regarding claim 4, Hancock teaches the device as substantially claimed in claim 1, however fails to disclose the preset portion being equal to or more than 1.25. Patton further teaches his generator 
Regarding claim 14, Hancock teaches the device as substantially claimed in claim 1, however fails to disclose the generator being operable to: determine an amount of heat energy delivered by the bipolar electrosurgical instrument; and terminate the second portion when either: the amount of heat energy determined by the generator meets or exceeds a predetermined heat energy threshold, or a duration of the composite waveform meets or exceeds a predetermined total duration threshold.  Patton teaches the generator being operable to: determine an amount of heat energy delivered by the bipolar electrosurgical instrument; and terminate the second portion when either: the amount of heat energy determined by the generator meets or exceeds a predetermined heat energy threshold, or a duration of the composite waveform meets or exceeds a predetermined total duration threshold. (Para. [0041]) It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Hancock to incorporate the teachings of Patton as the use of a known technique to improve similar devices in the same way, as Hancock teaches a device which provides electromagnetic energy to tissue which may subsequently heat up and possibly damage the tissue, it would therefore have been obvious to incorporate the device ending this electromagnetic energy when a parameter such as time or impedance, corresponding to possible tissue damage has been reached or exceeded, to avoid this undesirable tissue damage.
Regarding claim 17, Hancock teaches the device as substantially claimed in claim 1, however fails to disclose the generator being operable to: determine an impedance from the detected voltage and current associated with one of the plurality of RF pulses; and terminate the second portion when the determined impedance meets or exceeds a predetermined threshold. Patton teaches the generator 
Regarding claim 25, Hancock teaches the method as substantially claimed in claim 24, however fails to disclose determining an initial impedance from the detected voltage and current associated with the RF electromagnetic energy delivered at the beginning of the first portion, and wherein the predetermined impedance threshold is a preset proportion of the initial impedance. Patton teaches determining an initial impedance from the detected voltage and current associated with the RF electromagnetic energy delivered at the beginning of the first portion, and wherein the predetermined impedance threshold is a preset proportion of the initial impedance. (Para. [0020]- [0024]) It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hancock to incorporate the teachings of Patton as Hancock teaches the generator determining an impedance from the detected voltage and current, it would therefore have been obvious to measure this impedance from the beginning of the first portion, that is the RF EM energy delivery portion, in order to better understand the parameters of the environment being ablated to increase the safety of the procedure.
Regarding claim 28, Hancock teaches a method as substantially claimed in claim 23 including terminating the second portion when either: an amount of heat energy delivered by the bipolar electrosurgical instrument meets or exceeds a predetermined heat energy threshold, or a duration of the composite waveform meets or exceeds a predetermined total duration threshold. Patton teaches  terminating the second portion when either: an amount of heat energy delivered by the bipolar electrosurgical instrument meets or exceeds a predetermined heat energy threshold, or a duration of the composite waveform meets or exceeds a predetermined total duration threshold (Para. [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hancock to incorporate the teachings of Patton as the use of a known technique to improve similar devices in the same way, as Hancock teaches a device which provides electromagnetic energy to tissue which may subsequently heat up and possibly damage the tissue, it therefore would have been  obvious to incorporate the device ending this electromagnetic energy when a parameter such as time or impedance, corresponding to possible tissue damage has been reached or exceeded, to avoid this undesirable tissue damage.

Claim(s) 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (GB 2,486,343 A) in view of Schall (U.S. 2014/0350548 A1).
Regarding claim 10, Hancock teaches the apparatus as claimed in claim 9 however fails to disclose the generator being arranged to calculate an amount of heat energy delivered by the bipolar electrosurgical instrument based on the determined impedance values. Schall teaches the generator being arranged to calculate an amount of heat energy delivered by the bipolar electrosurgical instrument based on the determined impedance values. (Para. [0030]-[0035]) It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Hancock to incorporate the teachings of Schall as the use of a known technique to improve similar 
Regarding claim 27, Hancock teaches the method as claimed in claim 26 however fails to disclose determining an impedance value from detected voltages and currents associated with each of the plurality of RF pulses delivered during the second portion. Schall teaches determining an impedance value from detected voltages and currents associated with each of the plurality of RF pulses delivered during the second portion. (Para. [0031]- [0035]) It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hancock to incorporate the teachings of Schall as the use of known technique to improve similar devices in the same way Hancock teaches the device wherein the impedance is determined from the detected voltage and current during the RF stage. It therefore would have been obvious to one of ordinary skill in the art to extend this to the RF in the second stage in order to gain a more accurate understanding of the tissue during the tissue in order to make the procedure being performed safer through minimized undesired tissue damage.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (GB 2,486,343 A) in view of Patton (U.S. 2003/0158551 A1) further in view of Cybulski (U.S. 2015/0112324 A1).
Regarding claim 15, Hancock in view of Patton teaches the device as claimed in claim 14, however fails to claim the predetermined total duration threshold being equal to or less than 10 seconds. In an analogous device, Cybulski teaches the predetermined total duration threshold being equal to or less than 10 seconds. (Para. [0056]) It would have been obvious to one of ordinary skill in the 
Regarding claim 16, Hancock in view of Patton teaches the device as claimed in claim 14, however fails to claim the predetermined total duration threshold being equal to or less than 3 seconds. 
In an analogous device, Cybulski teaches the predetermined total duration threshold being equal to or less than 3 seconds. (Para. [0056]) It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Hancock in view of Patton to incorporate the teachings of Cybulski into the Hancock/ Patton combination as Cybulski teaches this time frame as being a reasonable time frame for a similar procedure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794